Citation Nr: 1544658	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-29 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD) with anxiety, major depressive disorder, alcohol and cannabis dependence, to include an effective date for the grant of service connection prior to March 26, 2010.  

2.  Entitlement to an initial compensable rating for left knee patellar syndrome, to include an effective date for the grant of service connection prior to March 26, 2010.  

3.  Entitlement to an initial compensable rating for sleep apnea, to include an effective date for the grant of service connection prior to March 26, 2010.  


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1995 to October 2008.  

An administrative decision in January 2011 determined that the Veteran's service from July 14, 1995, to June 7, 2005, was honorable for Department of Veterans Affairs (VA) purposes, but his service from June 8, 2005, to October 29, 2008, was determined to be dishonorable for VA purposes.  However, thereafter, an administrative decision in February 2013 found that the later period of service was considered honorable for VA purposes.  

This matter came before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Philadelphia, Pennsylvania, VA Regional Office (RO).  That decision granted service connection for PTSD with anxiety, major depressive disorder, alcohol and cannabis dependence, which was assigned an initial 70 percent disability rating.  Service connection was also granted for left knee patellar syndrome and for sleep apnea, with each assigned initial noncompensable disability ratings.  These grants of service connection were made effective March 26, 2010.  

In the Veteran's Notice of Disagreement (NOD) he expressed disagreement not only with the initial ratings assigned but also the effective dates for the grants of service connection.  The matters of the effective dates for these grants of service connection were not addressed in the June 2014 Statement of the Case (SOC) which addressed only the initial disability ratings assigned.  Nevertheless, by expressing disagreement with the effective dates of service connection in his NOD, the Veteran initiated an appeal as to those matters.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.    

In the March 2013 rating decision the RO stated that the matter of a total disability rating based on individual unemployability due to service-connected disabilities was raised in the Veteran's VA Form 21-526 but that the January 2013 VA rating examination showed that he had started work as a diesel mechanic within the week of that examination.  

Subsequently, in November 2014 the Veteran's attorney stated that the Veteran was "no longer able to work as direct consequence of his service connected disabilities.  Therefore, please adjudicate a claim for TDIU as part and parcel of the appeal for a higher rating."  However, by letter dated September 1, 2015, the Veteran's attorney withdrew the entire appeal.  


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal by letter in September 2015 which identified the Veteran by name, cited the claim number, and expressly stated that the appeal was withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


